DETAILED ACTION
The instant application having Application No. 16/395,502 filed on 4/26/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 8, it recites the limitations “the denominator” and “the numerator”.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the claim is interpreted as depending from Claim 5 rather than Claim 4, which cures the deficiency.

As per Claim 12, it recites the limitation “the reciprocal of the square root of the first operand”.  There is insufficient antecedent basis for this limitation in the claim.  For examination 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. (US 2006/0184594).

As per Claim 1, Lutz discloses an execution unit for a processor, the execution unit configured to receive from a computer readable instruction an op code defining the nature of the instruction and to access one or more operands defined by the instruction, wherein the op code defines that the instruction evaluates a function of one or more operands to produce a function result, the operand being a number in floating point format (Figures 1, 8A, 8B and Paragraphs 0021, 0042, 0080, 0085, and 0148-0149, ALU pipeline executes decoded instructions comprising opcodes, wherein separate instructions are provided for generating a reciprocal value and generating a reciprocal square root value from a floating point operand); 

a preparatory circuit configured to search the look up table using an index value dependent upon the operand to locate an entry of the plurality of entries comprising a first initial estimate for a result of the operation when performed on at least one of the one or more operands (Figures 2-4 and Paragraphs 0058-0059, multiplexer logic within the ALU pipeline formats the floating point operand, wherein bits from the modified operand are then used to index the lookup table and output a mantissa of the initial estimate of a reciprocal or reciprocal square root); 
a plurality of processing circuits comprising at least one multiplier circuit configured to multiply together two or more input values to generate at least one multiplication result (Figure 7 and Paragraphs 0087 and 0111, two processing circuits comprise a multiplier 400 and an adder 420); 
and control circuitry configured to provide the first initial estimate to the at least one multiplier circuit of the plurality of processing circuits so as perform processing, by the plurality of processing units, of the first initial estimate to generate the function result, said processing comprising applying one or more Newton Raphson iterations to the first initial estimate (Figures 1-2, 5-7 and Paragraphs 0006-0007, 0087, 0089, 0111-0115, instruction decoder generates control signals for operating the ALU pipeline including the multiplier 400 and adder 420, wherein the initial estimate X0 is input to a first refinement step in which the multiplier 400 computes X0∙d for reciprocal, or X0∙X0 = X02 for reciprocal square root;  furthermore, the i = 2∙Xi-1-d∙Xi-12 or Xi = (3∙Xi-1-d∙Xi-13)/2 respectively, which are Newton Raphson iterations, see e.g. the attached reference by Karp et al.).

As per Claim 2, Lutz discloses an execution unit as claimed in claim 1, wherein the plurality of processing circuits comprises one or more of: an addition circuit configured to add together two or more input values to generate an addition result; and a subtraction circuit configured to perform a subtraction using one or more input values to generate a subtraction result (Figure 7 and Paragraphs 0087 and 0111, two processing circuits comprise a multiplier 400 and an adder 420). 

As per Claim 4, Lutz discloses an execution unit as claimed in claim 1, wherein the processing comprises applying one or more Newton Raphson iterations to the first initial estimate to determine an estimate of improved precision for the result of the operation on the at least one of the one or more operands, wherein the processing comprises processing the estimate of improved precision to generate the function result (Figure 2 and Paragraphs 0066-0068, a Newton Raphson iteration, i.e. refinement step, is performed on the initial estimate X0 to produce X1 with increased precision, wherein X1 may be further processed in order to further improve the precision). 

As per Claim 13, it recites a method of operating the execution unit claimed in Claim 1.  Thus, it is rejected under the same rationale as presented in the above rejection of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of Karp et al. (US 5,341,321).

As per Claim 5, Lutz does not explicitly disclose an execution unit as claimed in any claim 1, wherein the function is a divide function and the at least one operand comprises a numerator and denominator of the divide function. 
However, Lutz discloses generating a reciprocal or reciprocal square root in response to a respective instruction by utilizing a table lookup for generating an initial estimate followed by one or more Newton Raphson iterations.
Moreover, Karp teaches generating a reciprocal in response to a divide instruction by utilizing a table lookup for generating an initial estimate followed by one or more Newton Raphson iterations, wherein the at least one operand comprises a numerator and denominator of the divide function (Abstract and Figures 3-5 and Column 2, lines 5-13 and 50-68 and Column 8, lines 51-53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-

As per Claim 6, Lutz discloses an execution unit as claimed in claim 5, wherein the index value comprises at least part of the operand (Figures 2-4).  Lutz does not explicitly disclose the index value comprises at least part of the denominator.  
However, Karp discloses the index value comprises at least part of the denominator (Figure 5 and Column 7, lines 45-53, the divisor is used to index the lookup table).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 7, Lutz discloses an execution unit as claimed in claim 5, wherein the first initial estimate is an estimate of the reciprocal of the operand (Paragraph 0017).  Lutz does not explicitly disclose the first initial estimate is an estimate of the reciprocal of the denominator.  
However, Karp discloses the first initial estimate is an estimate of the reciprocal of the denominator (Figure 5, the initial guess is for a reciprocal of the divisor).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved 

As per Claim 8, Lutz does not explicitly disclose an execution unit as claimed in claim 4, wherein the first initial estimate is an estimate of the reciprocal of the denominator, wherein the at least one multiplier is configured to perform the processing of the estimate of improved precision to generate the function result by multiplying the estimate of improved precision by the numerator. 
However, Karp discloses the first initial estimate is an estimate of the reciprocal of the denominator (Figure 5, the initial guess is for a reciprocal of the divisor);  wherein the at least one multiplier is configured to perform the processing of the estimate of improved precision to generate the function result by multiplying the estimate of improved precision by the numerator (Column 2, lines 45-49 and Column 4, lines 51-64 and Column 6, lines 19-25 and Column 7, line 61 through Column 8, line 38 and Column 10, lines 8-24, the final modified Newton Raphson iteration determines the estimated quotient yn in Step 1 by multiplying the numerator B by the reciprocal estimate xn, wherein multiplications are performed in hardware by MAF floating point unit 200, e.g. using multiplier 204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-

As per Claim 9, does not explicitly disclose an execution unit as claimed in claim 1, wherein the function is a square root function of a first operand of the at least one operand. 
However, Lutz discloses generating a reciprocal or reciprocal square root in response to a respective instruction by utilizing a table lookup for generating an initial estimate followed by one or more Newton Raphson iterations.
Moreover, Karp teaches generating a reciprocal square root of a first operand in response to a square root instruction by utilizing a table lookup for generating an initial estimate followed by one or more Newton Raphson iterations (Abstract and Figures 3, 4, 6 and Column 2, lines 5-13 and 50-68 and Column 10, lines 50-54).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 10, Lutz discloses an execution unit as claimed in claim 9, wherein the index value comprises at least part of the operand (Figures 2-4).  Lutz does not explicitly disclose the index value comprises at least part of the denominator.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 11, Lutz discloses an execution unit as claimed in claim 9, wherein the first initial estimate is an estimate of the reciprocal of the square root of the first operand (Paragraph 0025). 
Moreover, Karp discloses the first initial estimate is an estimate of the reciprocal of the square root of the first operand (Figure 5, the initial guess is for a reciprocal square root of the input operand).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).


Moreover, Karp teaches wherein the at least one multiplier is configured to perform the processing of the estimate of improved precision to generate the function result by multiplying the estimate of improved precision by the first operand (Column 2, lines 45-49 and Column 4, lines 51-64 and Column 6, lines 19-25 and Column 7, line 61 through Column 8, line 38 and Column 11, line 57 through Column 12, line 28, the final modified Newton Raphson iteration determines the estimated square root yn in Step 1 by multiplying the operand A by the reciprocal square root estimate xn, wherein multiplications are performed in hardware by MAF floating point unit 200, e.g. using multiplier 204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0110163	SMALL MULTIPLIER AFTER INITIAL APPROXIMATION FOR OPERATIONS WITH INCREASING PRECISION – discloses a processor for performing Newton-Raphson iterations to evaluate square root, reciprocal, and division functions, wherein a first iteration utilizes a smaller, faster multiplier which is output to a larger multiplier for the remaining iterations in order to avert scheduling problems, i.e. stall cycles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182